RESOLUCIÓN
El 1 de marzo de 2016, la Oficina de Inspección de No-tarías (ODIN) presentó un Informe especial en el que in-dicó que el Ledo. Gerardo A. De Jesús Annoni adeudaba 84 índices de Actividad Notarial Mensual desde abril de 2008 hasta marzo de 2015, así como los Informes Estadísticos de Actividad Notarial Anual para los años naturales 2008 al 2014. De igual forma, la ODIN nos informó que el licen-ciado De Jesús Annoni se encontraba desprovisto de una fianza notarial y enfatizó que hizo múltiples requerimien-*323tos para que el licenciado abogado cumpliera con lo men-cionado, mas no tuvo éxito en sus intentos.
El 21 de marzo de 2016 emitimos una Resolución en la que concedimos un término de 10 días al licenciado De Je-sús Annoni para que: (1) mostrara causa por la cual no debía ser suspendido de forma inmediata e indefinida del ejercicio de la notaría y (2) mostrara causa por la que no se debía imponer una sanción económica de $500 al amparo del Art. 62 de la Ley Notarial de Puerto Rico, 4 LPRA see. 2102. También le apercibimos que su incumplimiento con lo ordenado podía conllevar la imposición de sanciones dis-ciplinarias adicionales, tales como la suspensión de la práctica de la abogacía. Vencido el término concedido, la ODIN presentó una Moción notificando incumplimiento de orden el 13 de abril de 2016. Más adelante, el 6 de junio de 2016, el licenciado De Jesús Annoni nos solicitó una pró-rroga de 20 días para presentar su escrito y los informes requeridos. El 20 de junio de 2016 emitimos una Resolu-ción en la que concedimos la prórroga solicitada.
Nuevamente, la ODIN presentó una Moción reiterando incumplimiento de orden el 27 de julio de 2016, y el 13 de diciembre de 2016 el licenciado De Jesús Annoni nos soli-citó un “breve término final” de 7 días para exponer su posición y presentar los índices notariales. Añadió que, “[p] asado el término solicitado el compareciente se allana a que el asunto de epígrafe se tenga por sometido ante el Tribunal”. Solicitud urgente de breve término final para exponer su posición, pág. 1.
El 16 de diciembre de 2016 concedimos un término final e improrrogable de 7 días para que cumpliera con lo orde-nado por la ODIN y expusiera su posición sobre el asunto. En esa ocasión también le apercibimos que el incumpli-miento con lo requerido conllevaría sanciones disciplina-rias severas. Nuevamente se venció el término concedido, por lo que la ODIN presentó una Moción notificando nuevo incumplimiento de orden el 10 de enero de 2017. El licen-*324ciado De Jesús Annoni contestó presentando una Moción informativa urgente y sometiendo posición el 20 de enero de 2017, en la que manifestó que presentó los índices no-tariales pendientes y nos solicitó un término de 20 días para “cerrar voluntariamente” su práctica de la notaría. Añadió que “si en el sano ejercicio de su discreción el Tribunal determina que lo que corresponde es revocafr m]ediante Orden su autorización al compareciente a prac-ticar el notariado, con la posible inclusión de una sanción monetaria proporcional a la falta, el suscribiente habrá de acatarla”. Moción informativa urgente y sometiendo posi-ción, pág. 3.
En este caso, el licenciado De Jesús Annoni solo pre-sentó los índices de Actividad Notarial Mensual que adeu-daba a la ODIN, mas no así los Informes Estadísticos de Actividad Notarial Anual correspondientes a los años 2008 al 2014, según se le requirieron. De igual forma, el licen-ciado De Jesús Annoni se encuentra desprovisto de una fianza notarial.
Ante el incumplimiento reiterado e injustificado del li-cenciado De Jesús Annoni con las órdenes de este Foro, se le suspende inmediata e indefinidamente del ejercicio de la notaría y se ordena al Alguacil de este Tribunal que incaute inmediatamente el sello notarial y la obra notarial bajo la custodia del licenciado De Jesús Annoni y los entregue al Ledo. Manuel E. Ávila de Jesús, director de la ODIN, para la correspondiente investigación e informe.

De igual forma, se le ordena al licenciado De Jesús An-noni que dentro del término de 20 días, contados a partir de la notificación de esta Resolución, presente a la ODIN los Informes Estadísticos de Actividad Notarial Anual según se le requirieron. Se le impone una sanción de $500, a tenor del Art. 62 de la Ley Notarial de Puerto Rico, supra, que pagará en sellos de rentas internas en la Secretaría de este Tribunal dentro del término de 30 días, contados a partir de la notificación de esta Resolución. Le advertimos que el 
*325
incumplimiento con esta orden puede acarrear la imposi-ción de sanciones disciplinarias severas, incluyendo la sus-pensión inmediata e indefinida del ejercicio de la abogacía. Notifíquese personalmente esta Resolución a través de la Oficina del Alguacil de este Tribunal.


Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Jueza Presidenta Oronoz Rodríguez, la Juez Asociada Señora Rodríguez Rodríguez y los Jueces Asociados Señores Estrella Martínez y Colón Pérez no intervinieron.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo